Citation Nr: 1337800	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-29 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status post fracture of the lower mandible with residual pain and tenderness. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

Although the Veteran did not file a notice of disagreement (NOD) with the June 2007 rating decision, relevant VA treatment records dated as early as in January 2008 reflected ongoing treatment for his service-connected dental disability.  These records constituted new and material evidence pertaining to the assigned disability rating for his service-connected disability, and were at least constructively of record within one year of the June 2007 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the June 2007 rating decision did not become final prior to readjudication in November 2007, February 2010, December 2010, and July 2011.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the RO within one year of the RO's decision requires "any subsequent decision based on such evidence [to] relate back to the original claim").

In a November 2012 rating decision, the RO denied entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  The Veteran did not appeal that determination.  Notwithstanding such, the Board finds that a TDIU claim has been raised by the record and such issue is part of the claim for an increased rating for the service-connected dental disability on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, remand is required in this appeal in order to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

With respect to the Veteran's increased rating claim for his service-connected dental disability, the Board observes that he has undergone dental surgical treatment, including a vestibuloplasty in January 2013, and implantation of dental prosthetics in April 2013, since the severity of his dental disability was last evaluated during an October 2012 VA examination.  Additionally, the dental evidence suggests that perhaps additional implant procedures are pending.  As such, the Board believes that the prior VA examination may not reflect the current severity of the Veteran's service-connected dental disability.  Thus, remand is required for a new VA examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that fulfillment of the statutory duty to assist requires a contemporaneous medical examination where the record does not adequately reveal the current state of a claimant's disability).

Additionally, the record contains additional medical evidence, including the October 2012 VA examination report and additional VA treatment records dated through May 2013, that were obtained after the April 2012 supplemental statement of the case (SSOC) was issued.  The Veteran has not waived initial RO consideration of this evidence.  Thus, remand is also necessary for initial RO review of this evidence and the issuance of an SSOC.  38 C.F.R. § 20.1304 (2013).

When either a claimant or the evidence of record suggests that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the (C&P) Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116; see also Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court of Appeals for Veterans Claims (Court) set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the present case, the rating criteria contemplating the Veteran's service-connected dental disability appear to be inadequate.  In this regard, the evidence of record shows that the Veteran has frequently complained of an inadequate fit of prosthetic dentures, used to treat his disability, resulting in frequent occurrences of sores in his mouth and marked interference with his employment due to his dentures easily coming out of his mouth when talking.  Moreover, the record shows that the Veteran has required continuing and frequent dental care for his disability.  

Based on this evidence, the Board finds that the case should be referred to VA's Under Secretary for Benefits or Director of C&P Service for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider entitlement to an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

Finally, with respect to the Veteran's TDIU claim, the Board cannot fairly adjudicate that claim without first determining whether the Veteran is indeed unable to secure or follow substantially gainfully employment as a result of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  In this regard, the evidence of record suggests that the Veteran's has had marked interference on his employment as a result of his dental disability.  At the same time, however, he reported during his October 2012 VA examination that he was physically able to go back to work.  Thus, a VA opinion as to the effects of his service connected disabilities, together, on his ability to secure and follow a substantially gainful occupation is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to dental treatment rendered since April 2013, from the VA healthcare system in upstate New York.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

3.  Thereafter, schedule the Veteran for a VA dental examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must identify any and all dental manifestations present that are associated with the Veteran's service-connected status post fracture of the lower mandible, and fully describe the extent and severity of those manifestations.  

The examiner should specifically identify any malunion of nonunion of the mandible, and determine the degree of motion of the mandible and loss of masticatory function associated with any malunion or nonunion of the mandible.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Next, obtain a VA medical opinion as to whether it is at least as likely not (50 percent or greater probability) that the Veteran's service-connected disabilities (i.e. anxiety disorder with mixed anxiety and depressed mood, bilateral epiretinal membrane, status post fracture lower mandible, facial scars of the chin), in the aggregate, preclude him from securing and following substantially gainful employment, without regard for any nonservice-connected disorders and considering the Veteran's educational and occupational background.

In rendering this opinion, it may be necessary to have the Veteran examined, but this is left to the designee's discretion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for the Veteran's service-connected status post fracture of the lower mandible with residual pain and tenderness in accordance with 38 C.F.R. § 3.321(b) (2013).

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


